EXAMINER'S AMENDMENT

In view of the finding of allowable subject matter in each of base claims 1, 9, and 17, previously withdrawn claims 3-6, 8, 11-16, and 18-20 have been rejoined with the application.  A complete action on the merits for all of pending claims 1-20 is included herein.


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended to correct obvious informalities as follows: 


Claim 14 – line 45, “third” has been replaced with –fourth—to correct an obvious oversight.

Claim 19 – line 17, “first” has been replaced with –second—to correct an obvious oversight.



The following is an examiner’s statement of reasons for allowance: 
Regarding claim 17, as discussed by applicant in the instant amendment, none of the prior art either taken alone or in combination teaches or fairly suggests the instant combination method wherein the housing coupled first actuator is operable to move both the first pin and the first bottom support between retracted and extended positions along the first longitudinal axis as defined. With regard to claims 9 and 10, it is not clear that the relied upon evidence claims in the original requirement of 9/01/21 and the parent application on which the rejection is based are consonant in scope as applicant suggests.  Nevertheless, after reconsideration in view of applicant’s comments, the examiner notes that aligning of a container relative to the vehicle frame defining rails as included in instant claim 9 is not required in claim 9 of the ‘921 parent patent.  Claim 9 of the patent defines a sensor and controller which operate to detect alignment with the first corner fitting of the container and engage this fitting.  Claim 9 of ‘921 does not specifically require alignment relative to a vehicle frame with rails.  In view of this, the rejection of claims 9 and 10 of the instant application as included in paragraph 9 of the office action of 2/16/22 is withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Monday through Friday 8:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN T GORDON/Primary Examiner, Art Unit 3616